Citation Nr: 0630335	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  99-07 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from April 1991 to 
May 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for an increased rating 
for his right shoulder disorder, but increased the rating for 
his low back disorder from 10 to 20 percent.  The RO denied a 
rating higher than that, so he appealed, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  
He also appealed the denial of a higher rating for his right 
shoulder disorder.

In November 2004, the Board issued a decision denying the 
veteran's claim for a higher rating for his right shoulder 
disorder (the rating is 30 percent).  The Board remanded his 
claim for a rating higher than 20 percent for his low back 
disorder to the RO for further development and consideration.  
This additional development occurred via the Appeals 
Management Center (AMC) in Washington, DC.  In a March 2006 
supplemental statement of the case (SSOC), the AMC continued 
to deny this claim and returned it to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for a higher rating for his service-
connected low back disorder, apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  There veteran does not have ankylosis in the 
thoracolumbar segment of his spine, significant limitation of 
motion, pronounced intervertebral disc syndrome (IVDS) or 
severe recurring attacks of it, a positive Goldthwaite's 
sign, incapacitating episodes, or chronic neurological 
manifestations.


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 
20 percent for the low back disorder.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5288, 5291, 5293, 5295 (2002), 
Diagnostic Codes 5288, 5291, 5293, 5295 (2003), Diagnostic 
Code 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  



In this particular case at hand, the RO sent the veteran a 
VCAA letter in June 2004 explaining the type of evidence 
required to substantiate his claim for a higher disability 
rating, as well as indicating what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  This letter did 
not apprise him of how an effective date would be assigned if 
a higher rating were to be awarded, since the Dingess 
decision had not yet been issued, but in any event an even 
more recent June 2006 letter did provide this information.  
This more recent letter explained both how a disability 
rating is determined for service-connected disorders, as well 
as the basis for determining an effective date upon the grant 
of an increased disability evaluation.  So the veteran 
already has received a Dingess letter.  Consequently, there 
is no prejudice to him in proceeding with the issuance of a 
final decision at this juncture.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  Here, the 
Dingess elements have been addressed by the RO, as evidenced 
by the June 2006 letter.

The Board realizes there was no specific mention, per se, in 
either the June 2004 or more recent June 2006 VCAA letter of 
the "fourth element" discussed in Pelegrini II, but these 
letters nonetheless explained that the veteran should 
identify and/or submit any supporting evidence.  The content 
of these letters therefore substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

The June 2004 VCAA letter was sent after the RO's initial 
adjudication of the veteran's claim in November 1997.  So 
this did not comply with the requirement that VCAA notice 
precede the RO's initial adjudication.  Keep in mind, though, 
the initial adjudication in November 1997 was several years 
before the VCAA even existed, which did not occur until 
November 2000.  And in Pelegrini II, the Court clarified that 
in cases, as here, where the VCAA notice was not issued until 
after the initial adjudication in question - because the 
VCAA did not exist when the RO initially adjudicated the 
claim, VA does not have to vitiate the initial decision and 
start the whole adjudicatory process anew.  Rather, VA need 
only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
And the June 2004 VCAA notice provided him ample opportunity 
to respond with evidence showing he is entitled to a higher 
disability rating before his appeal was certified to the 
Board.  Moreover, the RO (AMC) readjudicated his claim in 
March 2006 SSOC, based on any additional evidence that had 
been submitted since the initial rating decision in question, 
SOC, and any prior SSOCs.  And the RO (AMC) sent him the more 
recent, additional, letter in June 2006 addressing the 
additional Dingess requirements and gave him an opportunity 
to respond to that letter, as well.  He has not indicated 
that he has any additional relevant evidence to submit or 
that needs to be obtained.  Consequently, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  All reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2005).  See 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The RO has rated the veteran's low back disorder under the 
DC, 5295, for a lumbosacral strain.  But recent clinical 
evidence - specifically, the results of an August 2004 X-
ray, indicates he also has early signs of degenerative disc 
disease (DDD).  So the criteria for intervertebral disc 
syndrome (IVDS) could also be considered.  And indeed, this 
is primarily the reason the Board remanded this case to the 
RO in November 2004.

The criteria for evaluating spinal disabilities under 
38 C.F.R. § 4.71a were revised.  First, the criteria in 
effect for evaluating disabilities under 38 C.F.R. § 4.71a, 
DC 5293 (2002) ("the old criteria") were revised effective 
September 23, 2002, codified at 38 C.F.R. § 4.71a, DC 5293 
(2003) ("the interim criteria").  Subsequently, all of the 
DCs were revised effective September 26, 2003, at which time 
the diagnostic codes were renumbered, including the 
renumbering of DC 5293, used for rating intervertebral disc 
syndrome (IVDS), to DC 5243.  See 38 C.F.R. § 4.71a, DC 5243 
(2005) ("the new criteria").



When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied, unless Congress provided otherwise 
or permitted the Secretary of VA to do otherwise and the 
Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 
pointing out that the United States Court of Appeals for the 
Federal Circuit - in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) - overruled Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), to the extent it conflicts with the precedents of 
the Supreme Court and the Federal Circuit).  That is, when 
amended regulations expressly state an effective date and, as 
in this case, do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
Karnas.  See, too, VAOGCPREC 3-2000 (Apr. 10, 2000); 
VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

Thus, for the period prior to September 23, 2002, the Board 
must consider whether the veteran is entitled to a higher 
rating for his low back disorder under the old criteria.  For 
the period between September 23, 2002 and September 26, 2003, 
the Board must consider whether he is entitled to a higher 
rating under the old or interim criteria.  And for the period 
on and after September 26, 2003, the Board must consider 
whether he is entitled to a higher rating under the old, 
interim, or new criteria.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOGCPREC 3-2000 (Apr. 10, 2000).  See also 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than IVDS, focused on 
subjective factors such as whether any ankylosis was in a 
favorable or unfavorable position (formerly DCs 5286 through 
5289) and whether the degree of limitation of motion was 
mild, moderate or severe (formerly DCs 5290 through 5292), 
except that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  



As to DC 5295, a 20 percent rating was applicable if there 
was muscle spasm on extreme forward bending or unilateral 
loss of lateral spine motion, in standing position.  A 40 
percent rating was applicable if the lumbosacral strain was 
manifested by listing of the whole spine to one side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompasses 
and takes into account those symptoms and removes any 
requirement that there be any of these symptoms to assign any 
evaluation.  See 68 Fed. Reg. at 51454 - 51455.  Note (6) to 
the revised criteria provides that the thoracolumbar and 
cervical segments of the spine are to be separately evaluated 
except when there is unfavorable ankylosis of both segments 
which will then be rated as a single disability.  

The spinal rating criteria revised on September 26, 2003, 
also provides for assigning an evaluation based on limitation 
of motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment, either favorable or unfavorable 
ankylosis, or with respect to the entire spine if there is 
loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  It further 
deserves mentioning that the spinal rating criteria revised 
on September 26, 2003, and the supplementary information in 
the published regulations indicate that examiners should be 
asked to identify the underlying pathologic process so that 
evaluations can be made under the appropriate 
diagnostic codes for spinal disability.  See 68 Fed. Reg. at 
51454 - 51455.

As previously noted, findings of degenerative disc disease 
were made, so the criteria for rating IVDS are also for 
consideration.

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran may also be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurological and orthopedic 
manifestations.  Or, a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurological manifestations means orthopedic and 
neurological signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Supplementary information 
in the published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, criteria for IVDS were again 
revised.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified 
at 38 C.F.R. § 4.71a, DC 5243 (2005).  This new regulation 
includes the same language from the previously revised 
regulation for rating IVDS based on the number of 
incapacitating episodes.  In addition, though, it provides 
that IVDS also may be rated under the new general rating 
formula for diseases and injuries of the spine, as discussed 
above.

The evidence of record reflects that at no time has the 
veteran been entitled to a rating higher than the 20 percent 
he is currently receiving.  While his more recent August 2004 
and September 2005 VA examination reports show he had 
limitation of motion in his spine, these reports do not 
indicate he had a deformity or other indication of ankylosis.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining 
ankylosis as the complete immobility of a joint in a fixed 
position).  There is also no evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy; the VA examination 
in August 2004 showed a normal neurological examination.  And 
during the September 2005 VA examination, there was no 
evidence of atrophy of the lower extremities; deep tendon 
reflexes were +3 at the knee; and Lasegue's sign was normal.  
Moreover, there is no evidence of listing of the spine, 
abnormal mobility on forced motion, or positive Goldthwaite's 
sign.  Nor was there evidence of spasm of the lumbar spine 
noted during the VA examinations in August 2004 and September 
2005.  The 2005 examination also found that, while the 
veteran's thoracolumbar spine had slightly increased lumbar 
lordosis, there was no overlying or paralumbar erythema.  The 
VA examiner reported that x-rays of the lumbar spine showed 
questionable disc disease at the lumbosacral junction, but 
that the contour of the vertebral bodies, including the 
pedicles and spinous processes, were well maintained and that 
there was only minimal wedging of the lower dorsal 
vertebral bodies.

As for the interim criteria, the veteran would only be 
entitled to a rating higher than 20 percent if he had 
incapacitating episodes, chronic neurological manifestations, 
ankylosis of the thoracolumbar spine, or forward flexion of 
30 degrees or less.  He does not meet any of these 
requirements.  He did not have incapacitating episodes as 
this term is defined in Note 1 to the formula for rating 
intervertebral disc syndrome.  There are no records of a 
physician prescribing, by writing, telephone, or otherwise, 
bed rest or any other such treatment; the veteran therefore 
has not had any incapacitating episodes, much less of the 
frequency required for a higher rating.  Similarly, there 
were no chronic neurological signs and symptoms that were 
present constantly or nearly so and, as already alluded to, 
he was not diagnosed with ankylosis.  

As for the new general rating formula, the results of the 
veteran's most recent VA examination show he had forward 
flexion to 75 degrees, without neurological abnormalities.  
And this is insufficient limitation of motion to warrant a 
rating higher than 20 percent.  Further, the Board reiterates 
he did not have any ankylosis or incapacitating episodes 
requiring a physician's care.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination - assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  The September 
2005 VA examiner specifically addressed these DeLuca factors, 
finding that pain and weakness affected the range of motion, 
but nonetheless that the range of motion was not, 
upon objective evaluation, affected by premature fatigability 
or incoordination.  So even considering the extent of the 
veteran's pain and weakness, these DeLuca symptoms still do 
not limit the range of motion in his spine to a sufficient 
degree to warrant a rating higher than 20 percent.



For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for a rating higher 
than 20 percent for his low back disorder, so the benefit-of-
the-doubt rule does not apply and his claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3 (2006); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a disability rating higher than 20 percent for 
the low back disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


